Mb. Justice Field
delivered the opinion of the court.
On the 14th of December, 1876, the Board of Chosen'Freeholders of the County of Hudson, in New Jersey, passed a resolution to purchase of the defendant, Crampton, certain real property in Jersey City, upon which to erect a court-house and other buildings for the county, at the price of $2,000 for .every 2,500 square feet, the price at which he had previously offered to sell the same, and to issue to him in payment thereof bonds of the county, payable out of the amount appropriated and limited for the expenses of the next fiscal year, the bonds to run for one year and to draw interest at the rate of seven per cent per annum. The bonds were to be signed by the director at large and the collector of the county, and to be issued under its seal. On the 18th of December, Crampton executed and delivered to the board a conveyance of the property, which was accepted and recorded in the office of -the register of deeds; and thereupon three bonds were executed and delivered to him, two of which were for the sum of $75,000, and one was for $75,720. No provision was made by the board for the payment *608of the bonds beyond the general declaration that they should be paid out of the amount appropriated and limited for the next fiscal year. By the law then in force the fiscal year commenced on the first day of December of each year, and the expendifcui'es of the board were restricted to the amount raised by tax for that year, unless by the spread of an epidemic or a contagious disease a greater expenditure should be required; and the amount to be raised Avas to be determined at a meeting of the board to be held prior to July 15 of each year. Some of the resident tax-payers were dissatisfied Avit-h this issue of bonds without making definite provision for their, payment by taxation, and accordingly obtained from the Supreme Court of the State a writ of certiorari to review the proceedings of the board. The court adjudged the proceedings invalid, and set the same aside.
It does not appear that any attention was paid either by the board or Crampton to this judgment. The board did not re-convey or offer to reconvey the land to Crampton; nor did the latter return or offer to return to the board the bonds received by him. But, on the contrary, Crampton commenced an action in the Circuit Court of the United States to enforce their payment. The present suit, therefore, is brought by other taxpayers of the county to compel the board to reconvey the land' and Crampton to return the bonds, and to enjoin the prosecution of the action to enforce their payment.
The facts here stated are not contradicted; they are substantially admitted ; and upon them the court beloAv very properly rendered a decree for the complainants. Indeed, upon the simple statement of the case, it Avould seem that there ought to be no question as to the invalidity of the proceedings of the board. The object of the statute of Neiv Jersey defining and limiting-its powers would be defeated if a debt could be contracted without present provision for its payment in advance of a tax levy, upon a simple declaration that out of the amount to be raised in a future fiscal year it should be paid. The hiAv, in terms, limits the expenditures of the board, with a single ex ception, to the amount to be raised by taxation actually levied, not by promised taxation in the future. And, as if this limitation was not sufficient, it makes it a misdemeanor in any mem*609ber of tbe board to incur obligations in excess of the amount thus provided. It would be difficult to express in a more emphatic way the will of the legislature that the board should not incur for the county any obligations beyond its-'income previously provided by taxation; in other words, that the expenses of the county should be based upon and never exceed moneys in its treasury, or taxes already levied and payable there.
Of the right of. resident tax-payers to invoke the interposition of a court of equity to prevent an illegal disposition of the moneys of the county or the illegal creation of a debt which they in common with other property-holders of the county may otherwise be compelled to pay, there is at this day no serious question. The right has been recognized by the State courts in numerous cases; and from the nature of the powers exercised by municipal corporations, the great danger of their abuse and the necessity of prompt action to prevent irremediable injuries, it would seem eminently proper for courts of equity to interfere upon the application of the tax-payers of a county to prevent the consummation of a wrong, when the officers of those corporations assume,»in excess of their powers, to create burdens' upon property-holders. Certainly, in the absence of legislation restricting the right to interfere in such cases to public officers of tbe State or county, there would seem to be no substantial reason why a bill by or on behalf of. individual tax-payers should not be entertained to prevent the misuse of corporate powers. The courts may be safely trusted to prevent the abuse of their process in such eases. Those who desire to consult the leading authorities on this subject will find them stated or referred to in Mr. Dillon’s excellent treatise on the Law of Municipal Corporations.

Decree affirmed.